DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa et al. (US 8,534,348).  Regarding claim 1, Ohsawa discloses a bendable flat heat pipe comprising one or more containment layers (20,22), and a wick and vapor layer (30,32) contained between the one or more containment layers wherein Regarding claim 2, Ohsawa discloses (figure 2a) that a plurality of cross ribs (24) positioned between the wick and the vapor layer (30,32) and at least one of the one or more containment layers (20,22).  Regarding claim 3, Ohasawa discloses (figures 3A-3E) that the plurality of cross ribs (24) are oriented across the one or more vapor channels and the one or more wick channels.(the wick and the vapor channels oriented diagonally and the cross rib run horizontally or vertically to intersect the vapor or wick channels.   Regarding claim 4, Ohasawa discloses (column 12, lines 1-3) that the plurality of cross ribs are bonded with the wick and the vapor layer by welding. Regarding claim 10, Ohasawa further discloses (figure 2a) that the one or more containment layers includes a first containment (20) and a second containment layer (22), wherein the wick and the vapor layer (30,32) is contained between the first containment layer and the second containment layer.  Regarding claim 11, Ohasawa further discloses (column 9, line 15-21) that a working fluid contained within the bendable flat heat pipe.

Claims 1,5,6,7,9,10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryoson et al. (US 2011/0253345A1).  Regarding claim 1, Ryoson discloses (figure 1) a bendable flat heat pipe (100) comprising one or more containment layers (1,3), and a wick and vapor layer (6,7) contained between the one or more containment layers wherein the wick and vapor layer includes one or more wick Regarding claim 5, Ryoson discloses that the wick vapor layer includes one or more metal meshes (6,7).  Regarding claim 6, Ryoson discloses (figure 3) that the one or more metal meshes include a plurality of metal meshes that include at least a first metal mesh and a second metal mesh, wherein the first metal mesh (6) includes more pores per unit area than the second metal mesh (7). Regarding claim 7, Ryoson discloses (paragraph 84) that the plurality of metal meshes (6,7) are bonded with each other.
Regarding claim 9, Ryoson discloses (figure 17) that one or more containment layers (52) include a first containment layer that is folded to form a first portion (52) and a second portion (53), wherein the wick and the vapor layer (5) is contained between the first portion of the first containment layer and the second portion of the first containment layer. 
Regarding claim 10, Ryoson further discloses (figure 1) that the one or more containment layers includes a first containment (3) and a second containment layer (1), wherein the wick and the vapor layer (5) is contained between the first containment layer and the second containment layer.
  Regarding claim 11, Ryoson further discloses (paragraph 87) that a working fluid contained within the bendable flat heat pipe.

Claims 1, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oniki et al. (US 2010/0157534A1).  Regarding claim 1, Oniki discloses (figures 9, 12 and 25-26) a bendable flat heat pipe (140) comprising one or more containment layers (2,3 or 52), and a wick and vapor layer (21,31 or 41) contained between the one or more containment layers wherein the wick and vapor layer (11,12) includes one or more wick channels (31) and one or more vapor channels (21,5).  Regarding the limitation of “bendable” the heat pipe (140) is make of  thin sheets of metal, which inherently is bendable since thin sheet of metal is bendable (see figure 26).  Regarding claim 5, Oniki discloses (figures 25) that the wick vapor layer includes one or more metal meshes (21,31).  Regarding claim 6, Oniki discloses (figure 25) that the one or more metal meshes include a plurality of metal meshes (21,31) that include at least a first metal mesh (31)and a second metal mesh, wherein the first metal mesh (31) includes more pores per unit area than the second metal mesh (21), (paragraph 103). Regarding claim 7, Oniki discloses (figures 9 and 27b) that the plurality of metal meshes (6,7 bonded to form 41 shown in figure 27B) are bonded with each other. Regarding claim 8, Oniki discloses (paragraph 102 and figures 12a-12c) and  that the one or more vapor channels (5) are formed removing material from the one or more metal mesh of the wick and vapor layer.
Regarding claim 9, Oniki discloses (figure 27A,27B) that one or more containment layers (52) include a first containment layer that is folded to form a first portion (52) and a second portion (53), wherein the wick and the vapor layer (41) is contained between the first portion of the first containment layer and the second portion of the first containment layer. 
Regarding claim 10, Oniki further discloses (figure 9) that the one or more containment layers includes a first containment (3) and a second containment layer (1), wherein the wick and the vapor layer (11,12) is contained between the first containment layer and the second containment layer.
  Regarding claim 11, Oniki further discloses (paragraph 135) that a working fluid contained within the bendable flat heat pipe.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2008/0210407) discloses a heat transfer device.
Hsiao (US 10,517,192) discloses a bendable heat plate.
Yang (US 10,502,496) discloses a micro vapor chamber.
Hsieh (US 10,082,340) discloses a heat pipe structure.
Sasaki et al. (US 7,278,469) discloses a thin sheet type heat pipe.
Li (US 6,293,332) discloses a structure of a supper thin heat plate.
Larson et al. (US 5,560,423) discloses a flexible heat pipe.
Wu (US 2016/0131437A1) discloses a thin heat pipe structure.
Hsieh et al. (US 2020/0045851A1) discloses a heat dissipation unit.
Inagaki et al. (US 2019/0141855A1) discloses a vapor chamber.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763